DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered. 
Election/Restrictions
Claims 15 – 18 and 25 – 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments, filed 7/30/2021, with respect to the rejection(s) of claim(s) 10 – 14 and 19 – 24 under Leinweber et al. (US 2012/0003710 A1) in view of  either McKernan et al. (US 6,534,262 B1), Sekiguchi et al. (US 2018/0051274 A1) or Latham et al. (US 2005/0208510 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of   Leinweber et al. (US 2012/0003710 A1) in view of  Yoo et al. (US 2006/0134675 A1) and McKernan et al. (US 6,534,262 B1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10 – 14 and 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber et al. (US 2012/0003710 A1; “Leinweber”) in view of  Yoo et al. (US 2006/0134675 A1; “Yoo”) and McKernan et al. (US 6,534,262 B1; “McKernan”).
Regarding claim 10, Leinweber teaches a method of collecting a nucleic acid from a biological sample (e.g., ¶¶3 – 7 and 47; Abstract; claims 1 – 6), comprising:
a)    mixing a support comprising a cerium oxide surface (¶¶51, 52 and 57) with a solution containing a nucleic acid (DNA and RNA; ¶¶47, 48 and 60) to adsorb the nucleic acid to the support;
b)    separating the support on which the nucleic acid was adsorbed from the solution mixed in a) (¶¶49 and 60); and
c)    collecting the nucleic acid by adding an eluent to the support on which the nucleic acid was adsorbed and which is separated in b) (e.g., the DNA bound to the nanoparticles can be stored and eluted and concentrated for further analysis; ¶¶49, 60 and 68).
Leinweber does not specifically teach wherein the support comprises a water-soluble neutral polymer, such as polyethylene glycol, adsorbed on a cerium oxide surface thereof, and is prepared before applying and mixing the solution containing the nucleic acid with the support.
McKernan teaches methods for isolating nucleic acids using polyethylene glycol (PEG) for precipitating DNA on the surfaces of microparticles (e.g., col. 8, lines 5 – 50; col. 10, lines 12 – 35; col. 11, lines 41 – 67).  The use of polyethylene glycol as described by McKernan would implicitly indicate that the surface of the microparticles are coated or adsorbed in a non-covalent manner with the polyethylene glycol.
Yoo teaches a method of isolating and purifying nucleic acids using an immobilized hydrogel of polyethylene glycol (PEG) (Abstract). Yoo teaches that the PEG is immobilized onto 
Consequently, as evidenced by McKernan and Yoo, the use of a particle support coated with polythethylene glycol for collecting nucleic acids would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the support comprises a water-soluble neutral polymer, such as polyethylene glycol, adsorbed on a cerium oxide surface thereof.  Furthermore, in view of Yoo, it would have been obvious to person of ordinary skill in the art to prepare the support with the absorbed PEG before the sample solution containing the nucleic acids and the support are mixed together. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). In addition, the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claims 11, 12 and 19, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claims 13, 20 and 21, Leinweber teaches wherein the eluent is a buffer solution (e.g., DNA is eluted with 10 mM Tris, pH 8.0 buffer solution; ¶68). Yoo also teaches the use of an elution solvent or buffer for eluting the nucleic acids (¶16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES

Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797